Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caulfield(US 2019/0057093).
Regarding claims 1, 19 and 20, Caulfield discloses an apparatus comprising: interface circuitry to receive requests(Paragraph 64, requests from requesters); and selection circuitry responsive to the interface circuitry receiving a given request to select, from a pool of items, at least one selected item to be associated with the given request(Paragraph 68, the first level of the tree the A≥1 and B≥1 are coupled to the result of ANDing the valid bit of one of the other items in the pool of M items available for selection); wherein the selection circuitry comprises a plurality of nodes, each configured to select m output signals from n input signals provided to that node, wherein n > m(Paragraph 68, at the first level of the tree each node circuit 50 corresponds to two instructions, at the second level each node 50 corresponds to 4 instructions, and at the final level the root node circuit 50-R corresponds to the entire set of 8 instructions, and outputs signals which can then be used to determine whether the given request 0 is the oldest or second oldest); wherein the plurality of nodes are arranged in a tree structure comprising a plurality of layers including at least a first layer of nodes and a final layer comprising a final node, the first layer of nodes being configured to receive input signals indicative of items in the pool of items, and the final node being configured to output a signal indicative of the at least one selected item, the output signals from a given layer of nodes other than the final node being supplied as the input signals for a subsequent layer(Paragraph 68, at the first level of the tree each node circuit 50 corresponds to two instructions, at the second level each node 50 corresponds to 4 instructions, and at the final level the root node circuit 50-R corresponds to the entire set of 8 instructions, and outputs signals which can then be used to determine whether the given request 0 is the oldest or second oldest); and wherein the apparatus comprises control circuitry configured to output, in dependence on a type of the given request, a suppression signal, and the tree structure comprises a gate node configured to suppress, in response to the suppression signal having a first value, selection from input signals received from a given portion of the tree structure to prevent a subset of the pool of items from being selected for at least one type of request(Figure 11, Paragraphs 80-84, no_older_b_only = suppression signal = 0, wherein, requests ab are prevented from being selected for Port B).
Regarding claim 2, Caulfield discloses the apparatus of claim 1, wherein the gate node is responsive to the suppression signal having a second value to prioritize selection from input signals indicative of items in the subset of the pool of items over selection from input signals indicative of items outside of the subset of the pool of items(Figure 11, Paragraphs 80-84, no_older_b_only = suppression signal = 1, wherein, requests ab are allowed to being selected for Port B).
Regarding claim 4, Caulfield discloses the apparatus of claim 1, wherein the final node comprises the gate node(Paragraph 85, Once the final level of the tree has been reached, the signals from the root node circuit 50-R at the final level are output and used to evaluate information about the ranked items).
Regarding claim 5, Caulfield discloses the apparatus of claim 1, wherein the gate node is positioned in a layer other than the final layer(Paragraph 85 first level of the reduction tree).
Regarding claim 6, Caulfield discloses the apparatus of claim 1, wherein the selection circuitry is configured to use the same tree structure for the at least one type of request and at least one other type of request(Paragraph 60, handling respective types of instructions such as arithmetic or logical instructions, load/store instructions).
Regarding claim 7, Caulfield discloses the apparatus of claim 1, wherein each node is configured to select the m output signals in dependence on an availability signal associated with each of the n input signals, each availability signal indicating whether an associated item in the pool of items is available for selection(Paragraph 68, In the first level of the tree the A≥1 and B≥1 are coupled to the result of ANDing the valid bit of one of the other items in the pool of M items available for selection).
Regarding claim 8, Caulfield discloses the apparatus of claim 7, wherein: the gate node comprises an AND gate to receive the availability signal associated with one of the n input signals supplied to the gate node; and the AND gate is configured to combine the availability signal and the suppression signal to generate a selection signal to control whether said one of the n input signals is available for selection by the gate node(Paragraph 68, In the first level of the tree the A≥1 and B≥1 are coupled to the result of ANDing the valid bit of one of the other items in the pool of M items available for selection).
Regarding claim 9, Caulfield discloses the apparatus of claim 1, wherein each node is configured to select the m output signals in dependence on at least one of: a least-recently-used (LRU) policy wherein the m output signals for each node are selected in dependence on which of the items represented by the n input signals were least recently assigned to a request; a priority policy wherein the m output signals for each node are selected in dependence on a priority associated with at least one of the n input signals; and a most-recently-used (MRU) policy wherein the m output signals for each node are selected in dependence on which of the items represented by the n input signals were most recently assigned to a request(Paragraph 45, the selection of which available instructions should execute, which is often done based on the age of the instructions (favoring older instructions for selection ahead of younger instructions).
Regarding claim 10, Caulfield discloses the apparatus of claim 1, wherein: each item in the pool of items comprises an identifier; and the selected item comprises a selected identifier to be associated with the given request(Paragraph 60, physical register specifiers identifying physical registers 14 provided in hardware).
Regarding claim 10, Caulfield discloses the apparatus of claim 1, wherein: each item in the pool of items comprises a hardware resource selectable for allocating to a request; for the at least one type of request, the selection circuitry is restricted to selection of a hardware resource outside said subset of the pool of items, and for another type of request, the selection circuitry is capable of selecting any of the hardware resources in the pool of items(Paragraph 75, arbitration is for access to symmetric resources—such that any instruction could be issued to either issue port. It is common in out-of-order cores to have asymmetric resources. Port A can accept only ALU instructions, while port B can accept either ALU instructions or multiply instructions. A scheme is presented here to issue across these two issue ports more efficiently).

Allowable Subject Matter
Claims 3 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187